McClain, J.
It does not appear from tbe record that any final decree has been entered, bnt tbe plaintiff bas tbe right to appeal from tbe refusal of tbe court to grant a preliminary injunction. Code, section 4101; Donnelly v. Smith, 128 Iowa, 251. In tbe absence of an argument for tbe defendants, it will serve ncf useful purpose to elaborate tbe objections made to tbe action of tbe trial court.
It appears from tbe record that defendants, although entitled under tbe provisions of tbe mulct law to operate a saloon, violated tbe requirement of Code, section 2448, that tbe selling or keeping for sale under the mulct law “ shall be carried on in a single room having but one entrance or exit.” Tbe members of defendant firm testified on tbe bearing that tbe room in which tbe business was carried on had a back door in addition to tbe regular entrance opening on tbe public street, and that this back door was not used, and bad not been used, for any purpose, save sometimes for ventilating purposes; that this back door .is so located that tbe distance to tbe ground from tbe doorsill is about three feet; and that there aremo steps of any kind, or other means of getting from tbe ground up into said building from tbe outside. This testimony corroborates rather than' contradicts tbe testimony of a witness for plaintiff that tbe saloon bad a back door which was not at all times kept locked, but could be opened by merely raising tbe latch, and which might be used for entrance or exit. It is immaterial whether such rear door was, in fact, used or was convenient for use in leaving or entering tbe defendants’ saloon. It is enough that it could be so used, and we may certainly take judicial notice of tbe fact that a step of three feet is not impossible to an ordinarily able-bodied man. Tbe statutory requirement that tbe saloon business shall be carried on in a single room having but one exit or entrance bas been strictly applied. State v. Gifford, 111 Iowa, 648; Bell v. Hamm, 127 Iowa, 343; State v. Donahue, 120 Iowa, 154. The court *418should have granted a temporary injunction as prayed, and its refusal to do so was error.
The ruling refusing the temporary injunction is therefore reversed.